Title: Remarks, 1787–1788
From: Washington, George
To: Humphreys, David



[1787–88]

It was rather the wish of my eldest brother (on whom the general concerns of the family devolved) that this shd take place & the matter was contemplated by him—My father died when I was only 10 years old.
He was not appointed Adjutant General of the Militia of Virginia untill after his return from the expedition to Carthagena. Nor did he Command the Colonial troops on that occasion. these were under the Orders of Sir Wm Gooch Lt Govr of Virginia—He was no more than the Senior Officer of those which were raised in this Colony & wch with those of the other Colonies formed what was called the American Brigade—under Sir William Gouch—he was scarcely of age when he went on this expedn.
and from whom he had received many distinguished marks of patronage & favor.
Not all—for the second Son (Augustine) left many childn, sevl of whom are now living; and inherit a very large portion of his Fathers Estate. perhaps the best part.

Before he was 20 years of age.
He was then more than 21 years—as will appear from dates.
at a most inclement Season, for he travelled over the Apalachean Mountains, and passed 250 miles thro an uninhabited wilderness Country (except by a few tribes of Indians settled on the Banks of the Ohio) to Presque Isle within 15 Miles of Lake Erie in the depth of winter when the whole face of the Earth was covered with snow and the waters covered with Ice; The whole dist[anc]e from Wmsburgh the then seat of Governmt at least 500 miles.
It was on this occasion he was named by the half-King (as he was called) and the tribes of Nations with whom he treated—Caunotaucarius (in English) the Town taker; which name being registered in their Manner & communicated to other Nations of Indians, has been remembered by them ever since in all their transactions with him during the late war.
This is a task to which G. W. feels himself very incompetent (with any degree of accuracy) from the badness of his memory

—loss of Papers—mutilated state, in which those of that date were preserved—and the derangement of them by frequent removals in the late war & want of time to collect and methodize them since. However accordg to the best of his ⟨recollection:⟩ by the indefatigable Industry of the Lt Colo. and the Officers who seconded his measures the Regiment was in great forwardness at Alexandria (the place of general rendezvous) early in the spring of 1754 and without waiting till the whole should be compleated—or for a detachment from the Independant Companies of regulars in the Southern Provences (which had been ⟨reqsd⟩ by the Executive of Virginia for this Service) or for troops which were raising in North Carolina and destined in conjunction to oppose the Incroachment of the French on our Western frontiers—He began his March in the Month of May in order to open the Road, and this he had to do almost the whole distance from Winchester (in the County of Frederick not more than 80 miles from Alexandria to the Ohio)—⟨For⟩ deposits—&ca—and for the especiall purpose of siezing, if possible, before the French shd arrive at it, the important Post at the conflux of the Alligany and Monongahela; with the advantages of which he was forcibly struck the preceeding year; and earnestly advised the securing of with Militia, or some other temporary force—But notwithstanding all his exertions, the New, and uncommon difficulties he had to encounter (made more intolerable by incessant Rains and swelled waters of which he had many to cross) he had but just ascended the Lawrel Hill 50 M: short of his object: after a March of 230 Miles from Alexa. when he received information from his Scouts that the French had in force, siezed the Post he was pushing to obtain; having descended from Presque Isle by the Rivers Le beouf and Alligany to this Place by water with artillery &ca &ca—The object of his precipitate advance being thus defeated—The detachmt of regulars, wch had arrived at Alexa. (by water) and under his orders being far in his rear—and no Acct of the Troops from No. Carolina—it was thought advisable to fall back a few miles, to a place—known by the name of the great meadows—abounding in Forage more convenient for the purpose of forming a Magazine & bringing up the rear—and to advance from (if we should ever be in ⟨force⟩ to do it) to the attack of the Post which the enemy now occupied; and had called Du Quesne—At this place, some days

after, we were joined by the above detachment of regulars; consisting (before they were reduced on the March by desertion, Sickness &ca) of a Captn (McKay a brave & worthy Officer)—three Subalterns—and 100 Rank & file. But previous to this junction the French sent a detachment to reconnoitre our Camp to obtain intelligence of our strength & position; notice of which being given by the Scouts G. W. marched at the head of a party, attacked, killed 9 or 10; & captured 20 odd. This, as soon as the enemy had assembled their Indian allies, brought their whole force upon him; consisting, according to their own compared with the ⟨best accts⟩ that could be obtained from others of about 1500 Men. His force consisted of the detachment above mentioned, and between two and 300 Virginians; for the few Indians which till now had attended ⟨him,⟩ and who by reconnoitering the enemy in their March had got terrified at their numbers and resolved to retreat as they advised us to do also but which was impracticable without abandoning our Stores—Baggage—&ca as the horses which had brought them to this place had returned for Provision & had left us previous to the Attack. About 9 Oclock on the 3d of July the Enemy advanced with Shouts, and dismal Indian yells to our Intrenchments, but was opposed by so warm, spirited, & constant a fire, that to force the works in that way was abandoned by them—they then, from every little rising—tree—Stump—Stone—and bush kept up a constant galding fire upon us; which was returned in the best manner we could till late in the afternn when their fell the most tremendous rain that can be conceived—filled our trenches with water—wet, not only the ammunition in boxes and firelocks, but that which was in a small temporary Stockade in the middle of the Intrenchment called Fort Necessity erected for the sole purpose of its security, and that of the few stores we had; and left us nothing but a few (for all were not provided with them) Bayonets for defence. In this situation & no prosp⟨ect⟩ of bettering it[,] terms of capitulation were offered to us by the ene⟨my⟩ wch with some alterations that were insisted upon were the more readily acceded to, as we had no Salt provisions, & but indifferently supplied with fresh; which, from the heat of the weather, would not keep; and because a full third of our numbers Officers as well as privates were, by this time, killed or wounded—The next Morning we marched out with the honors of War, but

were soon plundered contrary to the articles of capitulation of great part of our Baggage by the Savages. Our Sick and wounded were left with a detachment under the care, and command of the worthy Doctr Craik (for he was not only Surgeon to the Regiment but a lieutt therein[)] with such necessaries as we could collect and the Remains of the Regimt, and the detachment of Regulars, took up their line for the interior Country. And at Winchester met 2 Companies from No. Carolina on their March to join them—These being fresh, & properly provided, were ordered to proceed to Wills’s Creek & establish a post (⟨afterwards⟩ called Fort Cumberland) for the purpose of covering the Frontiers⟨,⟩ Where they were joined by a Company from Maryland, which, about this time, had been raized—Captn McKay with his detachment remd at Winchester; & the Virginia Regiment proceedd to Alexandria in order to recruit, & get supplied with cloathing & necessarys of which they stood much in need. In this manner the Winter was employed, when advice was recd of the force destined for this Service under the ordrs of G. B. and the arrival of Sir Jno. St Clair the Q: Mastr Genl with some new arrangement of Rank by which no officer who did not immediately derive his Comn from the King could command one who did—This was too degrading for G. W. to submit to; accordingly, he resigned his Military employment; determining to serve the next campaign as a Volunteer; but upon the arrival of Genl Braddock he was very particularly noticed by that General—taken into his family as an extra-Aid—offered a Captns Comn by brevet (which was the highest Grade he had it in his power to bestow⟨)⟩ and had the compliment of several blank Ensigncies given him to dispose of to the Young Gentlemen of his acqe to supply the vacancies in the 44 and 48 Regts which had arrived from Ireland.
In this capacity he commenced his second Campaign and used every proper occasion till he was taken Sick & left behind in the vicinity of Fort Cumberland to impress the Genl, & the principal Officers around him, with the necessity of opposing the nature of his defence, to the mode of attack which, more

than probably, he would experience from the Canadian French, and their Indians on his March through the Mountains & covered Country but so prepossed were they in favr of regularity & discipline and in such absolute contemp⟨t⟩ were these people held, that the admonition was suggested in vain.
About the middle of June, this Armament consisting of the two Regiments from Ireland—some Independant Companies and the Provincial troops of Virga Maryld & North Carolina, began to move from Fort Cumberland whither they had assembled—after several days March; and difficulties to which they had never been accustomed in regular Service, in Champaign Countries; and of whh they seemed to have had very little idea—the Genl resolved to divide his force, and at the head of the first division which was composed of the flower of his Army, to advance; and leave Colo. Dunbar with the second division & the heavy Baggage & Stores, to follow after. By so doing, the first division approached the Monongahela 10 miles short of Fort Duquesne the 8th of July; at which time and place having so far recovered from a severe fever and delerium from which he had been rescued by James’s powder, administed by the positive order of the Genl as to travel in a covered Waggon, he joined him and the next day tho’ much reduced and very weak mounted his horse on cushions, & attended as one of his aids.
About 10 Oclock on the 9th, after the Van had crossed the Monongahela the second time, to avoid an ugly defile (the season being very dry & waters low) and the rear yet in the River the front was attacked; and by the unusual Hallooing and whooping of the enemy, whom they could not see, were so disconcerted and confused as soon to fall into irretrievable disorder. The rear was forced forward to support them, but seeing no enemy, and themselves falling every moment from the fire, a general panic took place among the Troops from which no exertions of the Officers could recover them—In the early part of the Action some of the Irregulars (as they were called) without direc⟨t⟩ns advanced to the right, in loose order, to attack; but this unhappily from the unusual appearance of the movement being mistaken for cowardice and a running away was discountenanced—and before it was too late, & the confusion became general an offer was made by G. W. to head the Provincials, & engage the enemy in their own way; but the propriety of it was not seen into until

it was too late for execution[.] after this, many attempts were made to dislod⟨ge⟩ the enemy from an eminence on the Right but they all proved eneffectual; and fatal to the Officers who by great exertions and good examples endeavourd to accomplish it. In one of these the Genl recd the Wd of which he died; but previous to it, had several horses killed & disabled under him. Captns Orme & Morris his two Aids de Camp having received wounds which rendered them unable to attd G. W. remained the sole aid through the day, to the Genl; he also had one horse killed, and two wounded under him—A ball through his hat—and several through his clothes, but escaped unhurt—Sir Peter Halket (secd in Command) being early killed—Lieutt Colo. Burton & Sir Jno. St Clair (who had the Rank of Lt Colo. in the Army) being badly wounded—Lieutt Colo. Gage (afterwards Genl Gage) having recd a contusion—No person knowing in the disordered State things were who the Surviving Senr Officer was & the Troops by degrees going off in confusion; without a ray of hope left of further opposition from those that remained G. W. placed the Genl in a small covered Cart, which carried some of his most essential equipage, and in the best order he could, with the ⟨last⟩ Troops (who only contind to be fired at) brought him over the first ford of the Monongahela; where they were formed in the best order circumstances would admit on a piece of rising ground; after wch, by the Genls order, he rode forward to halt those which had been earlier in the retreat: Accordingly, after crossing the Monongahela the second time and ascending the heights, he found Lieutt Colo. Gage engaged in this business to whom he delivered the Genls order and then returned to report the situation he found them in—When he was again requested by the Genl whom he met coming on, in his litter with the first halted troops, to proceed (it then being after sundown) to the second division under the command of Colo. Dunbar, to make arrangements for covering the retreat, and forwarding on provisions & refreshments to the retreating & wounded Soldiery—To accomplish this, for the 2d division was 40 odd miles in the rear it took up the whole night & part of the next morning—which from the weak state in which he was, and the fatigues and anxiety of the last 24 hours, rendered him in a manner wholly unfit for the execution of the duty he was sent upon when he arrived at Dunbars Camp—To

the best of his power however, he discharged it, and remained with the secd division till the other joined it. The shocking Scenes which presented themselves in this Nights March are not to be described—The dead—the dying—the groans—lamentation—and crys along the Road of the wounded for help (for those under the latter descriptions endeavoured from the first commencement of the action—or rather confusion to escape to the 2d divn) were enough to pierce a heart of adamant. the gloom & horror of which was not a little encreased by the impervious darkness occasioned by the close shade of thick woods which in places rendered it impossible for the two guides which attended to know when they were in, or out of the track but by groping on the ground with their hands.
Happy was it for him, and the remains of the first division that they left such a quantity of valuable and enticing baggage on the field as to occasion a scramble and contention in the seizure & distribution of it among the enemy for had a pursuit taken place—by passing the defile which we had avoided; and they had got into our rear, the whole, except a few woodsmen, would have fallen victims to the merciless Savages—Of about 12 or 13 hundred which were in this action eight or 9 hundd were either killed or wounded; among whom a large proportion of brave & valuable Officers were included—The folly & consequence of opposing compact bodies to the sparse manner of Indian fighting, in woods, which had in a manner been predicted, was now so clearly verified that from hence forward another mode obtained in all future operations.
As soon as the two divisions united, the whole retreated towards Fort Cumberland; and at an Incampment near the Great Meadows the brave, but unfortunate Genl Braddock breathed his last. He was interred with the honors of war, and as it was left to G. W. to see this performed, & to mark out the spot for the reception of his remains—to guard against a savage triumph, if the place should be discovered—they were deposited in the Road over which the Army, Waggons &ca passed to hide every trace by which the entombment could be discovered. thus died a man, whose good & bad qualities were intimately blended. He was brave even to a fault and in regular Service would have done honor to his profession—His attachments were warm—his enmities were strong—and having no disguise about him, both appeared

in full force. He was generous & disinterested—but plain and blunt in his manner even to rudeness—After this event, the Troops continued their March for, and soon arrived at Fort Cumberland without molestation: and all except the P[rovincia]ls immediately resolved to proceed to Philadelphia; by which means the Frontiers of that State but more especially those of Virginia and Maryland were laid entirely open by the very avenue which had been prepared. Of the direful consequences of this measure G. W., in a visit wch he immediately made to Williamsburgh for the purpose brought the Govr & Council of Virga acquainted—But In vain did they remonstrate against the March of the B. Troops to that place to the Officer comdg them. They proceeded to augment their own: the command of which under a very enlarged & dignified Commission, to Command all the Troops now raised, or to be raised in the Colony, was given to him with very extensive powers, and blank Commissions to appoint all New Officers. About this time also or soon after it the discontents and clamours of the Provincial Officers, and the remonstrance of G. W. in person, to Genl Shirley, the then Comr in chief of the British Forces in America and through the Govr & Council to the Kings Minister with respect to the degrading Situation in which they were placed[,] a new arrangement took place by the Kings order, by which every Provincial Officer was to rank according to the Comn he bore, but to be junr to those of the same grade in the established Corps.
As G. W. foresaw, so it happened, the frontiers were continually harrassed—but not having force enough to carry the war to the gates of Du Quesne, he could do no more than distribute the Troops along the Frontiers in Stockaded Forts; more with a view to quiet the fears of the Inhabitants than from any expectation of giving security on so extensive a line to the settlements. During this interval in one of his tours along the frontier posts—he narrowly escaped, according to the acc. afterwards given by some of our People who were Prisoners with them, and eyewitness at the time ⟨illegible falling⟩ by an Indian party who had waylaid (for another purpose) the communication along which

with a small party of horse only he was passing—the road in this place formed a curve—and the prey they were in weight for being expected at the reverse part, the Captn of the party had gone across to observe the number [and] manner of their movemt &ca in order that he might make his disposition accordingly leaving orders for the party not to take notice of any passengers the other ⟨way⟩ till he returned to them—in the mean time in the opposite direction I passed & escaped almt certain destruction for the weather was raining and the few Carbines unfit for use if we had escaped the first fire—This happened near Fort Vass. Never ceasing in the mean time in his attempts, to demonstrate to the Legislature of Virga—to Lord Loudoun—&ca that the only means of preventing the devastations to which the middle states were exposed, was to remove the cause. But the war by this time raging in another quarter of the Continent all applications were unheeded till the year 1758 when an Expedition against Fort Du Quesne was concerted, and undertaken under the conduct of Genl Forbes; who tho a brave & good Officer, was so much debilitated by bad health, and so illy supplied with the means to carry on the expedition, that it was November before the Troops got to Loyal hanning: 50 or 60 miles short of Duquesne & even then was on the very point of abandoning the Exhibition when some seasonable supplies arriving the Army was formed into three Brigades took up its March—and moved forward; the Brigade Commanded by G. W. being the leading one.
Previus to this, and during the time the Army lay at Loyal haning a circumstance occurred wch involved the life of G. W. in as much jeopardy as it had ever been before or since[.] the enemy sent out a large detachment to reconnoitre our Camp, and to ascertain our strength; in consequence of Intelligence that they were within 2 Miles of the Camp a party commanded by Lt Colo. Mercer of the Virga line (a gallant & good Officer)

was sent to dislodge them between whom a Severe conflict & hot firing ensued which lasting some time & appearing to approach the Camp it was conceived that our party was yielding the ground upon which G. W. with permission of the Genl called (for dispatch) for Volunteers and immediately marched at their head to sustain, as was conjectured the retiring troops. led on by the firing till he came within less than half a mile, & it ceasing, he detached Scouts to investigate the cause & to communicate his approach to his friend Colo. Mercer advancing slowly in the meantime—But it being near dusk and the intelligence not having been fully dissiminated among Colo. Mercers Corps, and they taking us, for the enemy who had retreated approaching in another direction commenced a heavy fire upon the releiving party which drew fire in return in spite of all the exertions of the Officers one of whom & several privates were killed and many wounded before a stop could be put to it. to accomplish which G. W. never was in more imminent danger by being between two fires, knocking up with his sword the presented pieces.
When the Army had got within about 12 or 15 miles of the Fort the enemy dispairing of its defence, blew it up—having first embarked their Artillery Stores & Troops—and retreated by water down the Ohio to their Settlements below—thus ended that Campaign, a little before Christmas in very inclement weather; and the last one made during that War by G. W. whose health by this time (as it had been declining for many months before occasioned by an inveterate disorder in his Bowels) became so precarious as to induce him (having seen quiet restored by this event to the Frontiers of his own Country which was the principal inducement to his taking arms) to resign his Military appointments—The sollicitation of the Troops which he commanded to Continue—their Affecte farewell address to him, when they found the Situation of his health and other circumstances would not allow it affected him exceedingly and in grateful sensibility he expressed the warmth of his attachmt to them on that, and his inclination to serve them on every other future occasion.
I beleive about 7,000 Bushls of Wheat and 10,000 bushels of Indn Corn which was more the staple of the farm.

Whether it be necessary to mention that my time & services were given to the public without compensation, and that every direct, and indirect attempt afterwards, to reward them (as appeared by the Letter of G. Mifflin—and the vote of 50 shares in each of the Navigations of Potomack & James River by the State of Virga who knew that I would refuse any thing that should carry with it the appearance of reward[)]—you can best judge.
(1). once a week is his fixed hunts tho sometimes he goes oftner.
(2) and many others in this Country
(3) remarking the state of the Weather—nature of the Soil &ca
